DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 08/09/2021.  Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, amended claim 1 recites that the transmission medium, wireless communication device, processor and memory form part of an inlay antenna.  Claim 6, however, claims that the transmission medium is an inlay antenna.  It is therefore unclear if the transmission medium is an inlay antenna, an inlay antenna that is also part of an inlay antenna, or just part of an inlay antenna.  For purposes of examination only, the transmission medium is interpreted as being an inlay antenna that is “a part of” an inlay antenna to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Layson, Jr. et al. (U.S. 5,959,533) in view of Roper et al. (U.S. 2011/0248853), in view of Filipovic et al. (U.S. 2016/0106370 A1).

Claim 1, Layson teaches:
An identification band (Layson, Figs. 3-5), comprising: 
a multilayer flexible band (Layson, Fig. 3: 52, Col. 4, Lines 3-5, The attaching strap 52 includes an inner core 58  coated with a soft synthetic insulating material 60.) securable around a wrist or ankle (Layson, Col. 3, Line 67 through Col. 4, Line 1, The attaching strap 52 is cut to fit the subject’s ankle and is therefore flexible, i.e. adjusted to fit.), the band having a transmission medium (Layson, Fig. 3: 58) extending along at least a portion of its length (Layson, Fig. 3: 58, Col. 4, Lines 3-5, As can be seen in Fig. 3, the inner core 58 extends along attaching strap 52.); 
a circuit board (Layson, Fig. 3: 62) coupled to the transmission medium (Layson, Col. 4, Lines 6-10, The inner core 58 is connected to the circuit board 62 using embedded wires in the transmitter case.); 
a wireless communication device (Layson, Fig. 5: 130, 58, The transmitter 130 and antenna 58 in combination is interpreted as a wireless communication device.) coupled to the circuit board (Layson, Col. 4, Lines 6-10, The inner core 58 functions as an antenna, and is functionally equivalent to a wireless communication device coupled to the circuit board 62 (see Layson, Col. 4, Lines 22-27).); and 
detection logic to transmit a cut detection signal via the wireless communication device in response to a lack of continuity in the transmission medium (Layson, Fig. 5, Col. 6, Lines 20-22, The transmitter’s signal includes coded information 127, which includes tamper detection signal 125, which indicates a tampering of the transmitter 34.),
wherein the transmission medium and wireless communication device form part of an inlay antenna disposed between layers of the flexible band (Layson, Fig. 3: 58, Col. 4, Lines 12-13, The attachment strap antenna 58 inductively couples transmitted signal energy to the body of the subject.).
Layson does not specifically teach:
A processor; and
a memory comprising detection logic executable by the processor, 
wherein the transmission medium, wireless communication device, processor and memory form part of an inlay antenna disposed between layers of the flexible band.
Roper teaches:
A processor and memory for tamper detection (Roper, Paragraph [0097]) including the sensing of cable continuity being broken (Roper, Paragraph [0077]), are integral with a mounting strap (Roper, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Layson in view of the tracking device in Roper.
The motivation would be to have a processor and corresponding executable instructions stored in memory for controlling the overall operation of the device (see Roper, Paragraph [0049]). 
Layson in view of Roper does not specifically teach:
The transmission medium, wireless communication device, processor and memory form part of an inlay antenna disposed between layers of the flexible band.
Filipovic teaches:
The transmission medium (Filipovic, Fig. 14: 1407), wireless communication device (Filipovic, Fig. 14: 1410), controllers (Filipovic, Paragraph [0054]) and memory (Filipovic, Fig. 14: 1411) form part of an inlay antenna disposed between layers of the flexible band (Filipovic, Paragraphs [0054-0055], All of the elements of Fig. 14 are located between the structural material of the band, which also includes elements inside cavity 1406.  The elements of Fig. 14 are all connected together via wires.  The collection of components that are connected together and cause the wireless modules 1410 and/or antenna 1407 to communicate signals are interpreted as being equivalent to an inlay antenna because the collection of components are all located between layers of the band, i.e. inlayed.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the transmission medium, wireless communication device, processor, and memory, as taught by Layson in view of Roper into a flexible band, as taught by Filipovic.
The motivation would be to use a protective and durable band for protecting the components of the device (see Filipovic, Paragraph [0054]).


A clasp configured to irremovably secure overlapping portions of the flexible band and the processor (Layson, Fig. 3: 56, Col. 4, Lines 1-2, The strap clamps 56 attach both ends of the attaching strap 52 to the housing 54.  In the combination of Layson in view of Roper, the processor in Roper would be located in/on circuit board 62 inside housing 54 in Layson, which thus represents the overlapping portions of the processor.).

Claim 3, Layson in view of Roper, in view of Filipovic further teaches:
The communication device comprises a Bluetooth communication device (Roper, Paragraph [0051], The second wireless transceiver may be a Bluetooth transceiver.) secured to or integral with the clasp (Roper, Fig. 4, Paragraphs [0074-0075], The strap is securely mounted to the electronic housing using mounting elements, e.g. a fastener, which are functionally equivalent to a clasp.  The electronic housing includes the electronic components of Fig. 3.  Thus, the electronic housing includes the second wireless transceiver, which is integral with the mount.).

Claim 4, Layson in view of Roper, in view of Filipovic further teaches:
The communication device comprises a RF communication device (Roper, Paragraph [0051], The second wireless transceiver may be a short range wireless transceiver, e.g. a Bluetooth transceiver.  It would have been obvious to one of ordinary skill in the art for the known communication standards to include RF communication standards.) secured to or integral with the clasp (Roper, Fig. 4, Paragraphs [0074-0075], The strap is securely mounted to the electronic housing using mounting elements, e.g. a fastener, which are functionally equivalent to a clasp.  The electronic housing includes the electronic components of Fig. 3.  Thus, the electronic housing includes the second wireless transceiver, which is integral with the mount.).

Claim 5, Layson in view of Roper, in view of Filipovic further teaches:
The transmission medium is a conductive medium or a fiber optic medium (Layson, Col. 4, Lines 27-34, The inner core 58 functions as a loop antenna when attached to a human body, i.e. a conductive medium.).

Claim 14, Layson in view of Roper, in view of Filipovic further teaches:
The memory further comprises identification information identifying a wearer of the identification band and/or of the identification band (Layson, Col. 6, Lines 35-38, In the combination of Layson in view of Roper, it would have been obvious to one of ordinary skill in the art for the coded information 127 would be stored in the memory as taught by Roper.).

Claim 15, Layson in view of Roper, in view of Filipovic further teaches:
A cut or break in the transmission medium is processed by the processor as the lack of continuity in the transmission medium (Roper, Paragraph [0077], The tamper detection is performed by the processor (see Roper, Paragraph [0037]).).

Claim 16, Layson in view of Roper, in view of Filipovic further teaches:
Signal degradation over the transmission medium is processed by the processor as the lack of continuity in the transmission medium (Roper, Paragraph [0077], If the strap is cut, signal continuity would be loss, which is indicative of a lack of continuity in the transmission medium.).

Claim 17, Layson in view of Roper, in view of Filipovic further teaches:
The cut detection circuit comprises one-time protection (OTP) logic configured to authenticate and enable the cut detection circuit (Roper, Paragraph [0049], The data stored in the memory is used to activate and allow for user input to activate pre-designated functionality controlled by the microprocessor.  The activation is functionally equivalent to a one-time protection (OTP) logic authenticating and enabling the electronics of the remote tracking device.  Applicant’s specification defines a one-time password (OTP) setting logic, for cloning protection by using a smartphone to enable the NFC cut detection circuit (see Applicant’s specification, Paragraph [00191]).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).).

Claim 18, Layson in view of Roper, in view of Filipovic further teaches:
A cut detection application executable by a processor of a remote device to: 
wirelessly communicate with one or more secure identification bands, and in response to a received cut detection signal from a secure identification band, generate a cut detection indication (Roper, Paragraphs [0103] and [0115], When a tampering is detected, an alarm is sent to a monitoring center and/or a responsible authority, which represent a remote device.  The monitoring center includes computer resources required to process, store, and analyze data received from the trackers (see Roper, Paragraph [0043]).).

Claim 19, Layson in view of Roper, in view of Filipovic further teaches:
The cut detection indication includes an alert at the remote device (Roper, Paragraphs [0103] and [0115], When a tampering is detected, an alarm is sent to a monitoring center and/or a responsible authority.).


The cut detection indication includes a transmission to an external monitoring system (Roper, Paragraphs [0103] and [0115], When a tampering is detected, an alarm is sent to a monitoring center and/or a responsible authority.  The monitoring center includes computer resources required to process, store, and analyze data received from the trackers (see Roper, Paragraph [0043]).).

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Layson, Jr. et al. (U.S. 5,959,533) in view of Roper et al. (U.S. 2011/0248853), in view of Filipovic et al. (U.S. 2016/0106370 A1), in view of Bourque et al. (U.S. 2019/0087705 A1).

Claim 6, Layson in view of Roper, in view of Filipovic does not specifically teach:
The transmission medium is an inlay antenna.
Bourque teaches:
The transmission medium is an inlay antenna (Bourque, Paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Layson in view of Roper, in view of Filipovic, by integrating the teaching of an RFID inlay as taught by Bourque.
The motivation would be to utilize a low cost transmitting device (see Bourque, Paragraph [0005]) that is flexible enough to be used on any person or animal and at any location (see Bourque, Paragraph [0003]).

Claim 7, Layson in view of Roper, in view of Filipovic, in view of Bourque further teaches:
The processor, the inlay antenna, and the wireless communication device comprise a RFID (Radio Frequency Identification) device (Bourque, Paragraph [0005], In the combination of Layson in ).

Claim 8, Layson in view of Roper, in view of Filipovic, in view of Bourque further teaches:
The inlay antenna is a Near Field Communication (NFC) inlay antenna (Filipovic, Paragraph [0042], The device may communicate via NFC.  It is noted that the embodiment of the device in case 200 is functionally equivalent to the embodiment of Fig. 14, wherein the components of the device are located in a band (see Filipovic, Paragraph [0054]).).

Claim 9, Layson in view of Roper, in view of Filipovic, in view of Bourque further teaches:
The inlay antenna is a wet inlay antenna (Bourque, Paragraph [0049], The RFID inlay may be classified as wet or dry.).

Claim 10, Layson in view of Roper, in view of Filipovic, in view of Bourque further teaches:
The inlay antenna is a dry inlay antenna (Bourque, Paragraph [0049], The RFID inlay may be classified as wet or dry.).

Claim 11, Layson in view of Roper, in view of Filipovic, in view of Bourque further teaches:
The inlay antenna is adhered to the flexible band (Bourque, Paragraph [0045], One side of the RFID inlay may be joined to an adhesive closure of the band.).

Claim 12, Layson in view of Roper, in view of Filipovic, in view of Bourque further teaches:
The inlay antenna is integral with the flexible band (Bourque, Paragraph [0045], The joined adhesive closure and/or adhesive integrates the RFID inlay to the band.).

Claim 13, Layson in view of Roper, in view of Filipovic, in view of Bourque does not specifically teach:
The inlay antenna extends at least 90 percent of the length of the flexible band.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the length of the band, i.e. shorten the band, as taught by Layson in view of Roper, in view of Filipovic, in view of Bourque, such that the RFID inlay covers are least 90 percent of the length of the flexible band.  Such a modification would not change the principal operation of the RFID inlay, and thus would not render the invention inoperable for its intended function.  See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/               Primary Examiner, Art Unit 2683